United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-31225
                           Summary Calendar



CLARENCE RANDOLPH, JR.,

                                      Plaintiff-Appellant,

versus

ST. TAMMANY    PARISH SHERIFF’S OFFICE; RODNEY J. STRAIN, JR.,
St. Tammany    Parish Sheriff; FARREL CRANDLE, St. Tammany
Parish Jail    Medical Director; MARLIN PEACHEY, Warden,
St. Tammany    Parish Jail,

                                      Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 2:02-CV-1239
                         --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Clarence Randolph appeals the dismissal of his 42 U.S.C.

§ 1983 suit, wherein he alleged that the defendants failed to

protect him from harm and were deliberately indifferent to his

medical needs while he was incarcerated in the St. Tammany Parish

Jail.    During the course of the litigation, Randolph’s claims

against St. Tammany Parish President Kevin Davis, the St. Tammany

Parish Consolidated Government, the St. Tammany Parish Sheriff’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-31225
                                  -2-

Office, Peter Galvin, Warden Marlin Peachey, and Farrell Crandle

were dismissed.    Following the dismissal of his claims against

Strain, Randolph appealed.

     Randolph argues that the magistrate judge** erred by

granting Strain’s motion for summary judgment because he

presented sufficient facts to support his claims.    He also seeks

leave to supplement the record on appeal to include evidence not

before the magistrate judge.

     Randolph’s motion to supplement the record on appeal is

denied.    See Theriot v. Parish of Jefferson, 185 F.3d 477, 491

n.26 (5th Cir. 1999).    Randolph has not briefed any issues

related to the dismissal of any defendant, except Strain.      By

failing to brief any issues related to the dismissals of the

other defendants, he has abandoned these issues on appeal.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     A review of the record shows that Randolph failed to allege

facts sufficient to establish that Strain was deliberately

indifferent to Randolph’s safety.    Accordingly, Randolph failed

to establish that Strain failed to protect him.     See Farmer v.

Brennan, 511 U.S. 825, 833-34, 837 (1994).

     A review of the record also shows that Randolph failed to

establish that Strain was deliberately indifferent to Randolph’s

serious medical needs.    Randolph received medical treatment for



     **
          The parties consented to proceed before the magistrate
judge.
                           No. 04-31225
                                -3-

the injuries he sustained after he was attacked by another

prisoner.   His allegations establish nothing more than a

disagreement with the medical treatment provided.   These

allegations are insufficient to state a constitutional claim.

See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

Accordingly, the judgment is affirmed.

     JUDGMENT AFFIRMED; MOTION DENIED.